 1   ALIN D. CINTEAN (SBN240160)
     Certified Specialist in Criminal Law
 2
     California State Bar, Board of Legal Specialization
 3
     555 Capitol Mall Ste. 755
 4   Sacramento, CA 95814
     Phone (916)441-3500
 5
     Alin@SacramentoDefenseAttorney.com
 6
     Attorney for Defendant
 7   MARCELLE BANAGA
 8                                UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11

12                                                         CASE NO.: 2:15-CR-00235-TLN
      UNITED STATES OF AMERICA
13
            PLAINTIFF                                      STIPULATION TO CONTINUE
14                                                         JUDGMENT AND SENTENCING
15                                                         HEARING; ORDER

16     MARCELLE BANAGA
17                     DEFENDANT
18

19

20

21                                          I.      STIPULATION
22   Defendant Marcelle Banaga by and through his counsel of record and plaintiff United States of

23   America, by and through its counsel of record hereby stipulate as follows:

24
            1. By previous order, the judgment and sentencing hearing for Mr. Banaga is currently set for
25
     November 8, 2018.
26

27
                                                       1
28   STIPULATION TO CONTINUE
     JUDGEMENT AND SENTENCING, ORDER
 1           2. By this stipulation, the parties jointly request that the judgment and sentencing hearing in
 2   this matter be continued to January 31, 2019 at 9:30 a.m., and that the dates for preparation of the

 3   sentencing memoranda be reset based on the sentencing date of January 31, 2019.

 4
             3. The continuance request is due to Mr. Banaga’s need for additional time to resolve legal
 5
     matters in Romania.
 6

 7

 8           Dated: October 14, 2018

 9
                                                                     /s/ Alin D. Cintean
10                                                                   Alin D. Cintean
11

12

13                                                                   /s/ Michael M. Beckwith
                                                                     Michael M. Beckwith
14                                                                   Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24

25

26

27
                                                        2
28   STIPULATION TO CONTINUE
     JUDGEMENT AND SENTENCING, ORDER
 1
                                                     ORDER
 2
     This matter came before the Court on the parties' stipulation to request a continuance of the judgment and
 3
     sentencing hearing for defendants Marcelle Banaga. For the reasons stated above, and good cause
 4   showing, the Court GRANTS the parties' request and CONTINUES the judgment and sentencing hearing
 5   to January 31, 2019 at 9:30 a.m. The dates for the preparation of the sentencing memoranda are RESET

 6   based on the sentencing date of January 31, 2019.

 7
     IT IS FURTHER ORDERED THAT defendant Banaga shall personally appear on January 31, 2019 at
 8
     9:30 a.m. in this Court.
 9

10   IT IS SO FOUND AND ORDERED this 17th day of October, 2018.

11

12

13

14                                                    HONORABLE TROY L. NUNLEY
15                                                    UNITED STATES DISTRICT COURT JUDGE

16

17

18

19

20

21

22

23

24

25

26

27
                                                         3
28   STIPULATION TO CONTINUE
     JUDGEMENT AND SENTENCING, ORDER
